CLEMENS, Senior Judge.
By indictment the state charged defendant Tony Grant with armed robbery and armed criminal action. The jury found defendant dually guilty and the court sentenced him to concurrent 10 and 3 year terms in prison.
The state’s evidence: As the young victim was headed home from school an armed man accosted him at gunpoint and forced him to go to the basement of defendant’s home. There defendant pointed a gun at the victim and while the other armed man pointed a gun at the victim the defendant forcibly took off his jacket. The victim ran to a telephone and called the police. They arrested defendant in his home. The victim’s jacket and defendant’s gun were found hidden there. The victim identified defendant at the police station and at trial.
Defendant has appealed and contends the evidence was insufficient. This because some of the victim’s testimony was contradictory. On ancillary, facts it was. But his recited incriminating testimony was definite.
As defense counsel now frankly concedes, in measuring evidence we favorably consider the state’s evidence, even when as here it comes from a single witness. See State v. Mayes, 654 S.W.2d 926 [4-6] (Mo.App.1983). So considered, the evidence was sufficient.
Affirmed.
DOWD, P.J., and CRANDALL, J., concur.